Citation Nr: 1722160	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the residuals of a separated left shoulder.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a psychiatric disorder claimed as depression.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the National Guard from 1985 to 1994, including a period of initial active duty for training from November 1985 to April 1986 and a period of Active Guard Reserve duty from September 1989 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was previously before the Board in December 2014, when it was remanded additional development including examination of the Veteran and medical opinions.  The requested development has been completed.  

The issues involving service connection for a right knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The Veteran's service-connected residuals of a separated left shoulder are manifested by pain and limitation of motion of the minor extremity with abduction limited to 90 degrees; it is not manifest by any ankylosis, dislocation, nonunion, or impairment of the humerus.  

3.  The Veteran's cervical spine disability was not caused or aggravated by military service or a service-connected disability.  

4.  The Veteran's psychiatric disorders were not caused or aggravated by military service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the residuals of a separated left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2014 Appellant's Brief, the Veteran's representative argued that a new shoulder examination was warranted given the age of the examination.  A new, more contemporaneous examination was provided and is found to be adequate for rating purposes as it was performed by a medical professional, details the functioning of the shoulder, and was undertaken with consideration of the Veteran's history, including her statements regarding the disability.  The Veteran has not expressed any belief that the current examination is inadequate.  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Increased Rating for Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran is service-connected for the residuals of a separated left shoulder.  Subsequent to service she also incurred additional injury to her left shoulder requiring left rotator cuff surgery in 2009.  In April 2010, she filed her claim for an increased disability rating.  

The Veteran's service-connected residuals of a separated left shoulder are rated under Diagnostic Code 5201, which assigns ratings based upon limitation of motion of the arm (shoulder joint).  Different ratings are assignable depending on whether the disability affects the major or minor extremity.  The evidence of record establishes that the Veteran is right handed, so disability ratings at issue involve the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

To warrant a rating in excess of the presently assigned 20 percent rating would require limitation of motion of the left arm to 25 degrees or less from her side.  Id.  This is not shown by the evidence.  During January 2011 VA examination the range of motion of her left arm (shoulder) was:  flexion to 130 degrees; abduction to 130 degrees; internal rotation to 70 degrees, and external rotation to 70 degrees.  During the March 2015 VA examination the range of motion of her left arm (shoulder) was:  flexion to 130 degrees; abduction to 90 degrees; internal rotation to 90 degrees, and external rotation to 45 degrees.  Of note, the Veteran did report pain with the disability and tenderness was noted on examination.  Neither examiner indicated there was additional limitation of motion or functional impairment after repetitive use or in weight bearing.  When asked, the Veteran reported pain and stiffness that was the same during the period of time between the two examinations which she treated with Motrin as needed.  None of the other medical evidence reflects that the Veteran's left shoulder disability ever resulted in limitation of motion of the left arm to 25 degrees or less from her side even when considering the effects of pain, repetitive use, and flare-ups.  

The Board has considered rating the left shoulder disability under other appropriate Diagnostic Codes; however to warrant a disability rating in excess of the assigned 20 percent rating would require symptoms such as ankylosis, fibrous union of the humerus, or nonunion of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  None of these symptoms are shown by the evidence.  

As noted above, the Veteran is competent to attest to things she experiences through his senses, such as pain.   See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated her left shoulder disability results in pain and stiffness.  The lay statements do not indicate that she normally has limitation of motion of the left arm to 25 degrees, ankylosis or any other symptoms warranting the assignment of a rating in excess of 20 percent.  At the 2015 examination the Veteran stated that she cannot move her left arm during flare-ups.  The examiner could not comment on functional loss during flare-ups as the shoulder was not observed during a flare-up.  To the extent the Veteran is indicating that she experiences flare-ups where she has no motion in her shoulder and cannot move her shoulder, the Board finds these statements to be lacking credibility.  Treatment records show no complaints of an inability to move the shoulder.  The Board would expect that the Veteran would seek treatment if she could in no way move her shoulder, or at the very least mention this to her treatment providers.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

A.  Cervical Spine Disability

The Veteran's claims service connection for a cervical spine disability, which she has also reported as neck pain.  She has asserted that she injured her neck at the same time that she injured her left shoulder during active duty.  In the alternate she has asserted a causal connection between her service-connected left shoulder disability and a current neck disability warranting secondary service connection.  

Review of her service treatment records does not reveal any complaints of or treatment for neck pain or a neck injury during service.  Specifically, while her left shoulder injury during service is well documented, there is no indication of any injury to or involvement of the cervical spine or neck.  

VA and private treatment records dated subsequent to service reveal that the Veteran sought treatment for complaints of both left shoulder pain and neck pain.  The findings of a January 2011 VA Compensation and Pension examination confirmed a diagnosis of arthritis of the cervical spine.  The examiner's opinion was that this disability was not related to the in-service injury to the left shoulder and that any relationship between the cervical spine disability and the left shoulder disability was purely speculative.  In April 2015 another VA Compensation and Pension examination of the Veteran was conducted.  The diagnosis was degenerative arthritis and degenerative disc disease of the cervical spine.  After full examination and with consideration of the Veteran's statements of having neck pain since 1995, the examiner's medical opinion was that the cervical spine condition "is less likely as not caused or aggravated by left shoulder condition and less likely as not related to military service."  The examiner's rationale was that "acromioclavicular joint strain is not known to cause cervical spine degenerative changes.  There is no evidence that his neck condition was caused by left AC joint strain.  Just before separation in 11/93 the medical exam demonstrated no cervical spine condition and there is no evidence chronicity noted."  

A veteran is competent to describe symptoms that she is able to perceive through the use of his senses and to give evidence about what she has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing neck pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, her opinion as to the existence of a cervical spine disability or as to the etiology of that disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current left shoulder disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of neck pain, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current cervical spine disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  

B.  Psychiatric Disorders

The Veteran claims entitlement to service connection for psychiatric disabilities.  She specifically claims that these disabilities have been caused secondary to her service-connected left shoulder disability.  One of her diagnosed psychiatric disorders is opioid dependence which she claims is the result of being prescribed pain medication for her service-connected left shoulder disability.  

Claims for service connection for psychiatric disorders, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Psychoses may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence showing that the Veteran has ever been diagnosed with a psychosis as defined at 38 C.F.R. § 3.384; therefore, in-service incurrence cannot be presumed.  See 3.303(b), 3.307(a)(3), 3.309(a) (2016).

Service records show no treatment or diagnosis of a psychiatric disorder during service, nor is there any other competent evidence that a psychiatric disorder manifest during service.  Notably, during her 2011 VA examination the Veteran reported she first felt depressed around 2003, many years after her separation from service.  Thus, the Board finds that a psychiatric disorder was not incurred in or aggravated by military service.  The remaining question pertains to the Veteran's assertions in this case, that she has a psychiatric disorder caused or aggravated by her service-connected shoulder disability.  

There are a large volume of post-service VA treatment records showing diagnoses of and treatment for psychiatric disorders, including successful treatment for opioid dependence.  

In January 2011 a VA Compensation and Pension examination of the Veteran was conducted.  After full examination with a review of the necessary psychiatric and medical history, the diagnosis was major depression and opioid dependence.  The examiner's medical opinion was that it was "less likely than not that her major depressive disorder is attributable to her service connected medical conditions."  Rather the examiner indicated that her depressive symptoms were related to significant life events as well as a history of poor general coping ability.  The examiner indicated that the Veteran's opioid dependence had been in remission since August 2010; this disorder was not linked to the Veteran's service-connected disability.

In June 2015 another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The diagnoses indicated were: major depressive disorder with anxious distress; opioid use disorder, in early remission; and cannabis use disorder.  The examiner's medical opinion was that the diagnosed psychiatric disorders were not caused or aggravated by the Veteran's service-connected disability.  

With respect to the major depressive disorder, the examiner noted that the Veteran was initially sought treatment in 2007 as a result of current life stressors.  Moreover, she denied that her depression is consistently aggravated by her pain, as the depression usually worsens independent of her pain level.  VA treatment notes do not associate her depression with her pain, but rather with other significant current life stressors.  There was also s no other indication that her depression was otherwise related to her active service.  With respect to the diagnosed opioid use disorder, in early remission consists of "her purported addiction and subsequent cessation of pain medication," the examiner indicated that it is less than likely as not (50% or less probability) caused by or aggravated by her service-connected left shoulder disorder.  The examiner's rationale was that addiction to opioids can have a multitude of etiologies and it is not simply caused by being prescribed pain medications for a legitimate medical problem, as individuals more often than not do not become addicted to those medications.  Review of the medical record suggests that the veteran often increased her use of pain medications (inappropriately) not due to an increase in pain, but rather an increase in significant stressors not related to pain.  With respect to the cannabis use disorder, the veteran reported using cannabis 5 days per week without any specific negative consequences.  The examiner indicated that the Veteran's use of cannabis was likely to aggravate her other mental health symptoms, but that it was not caused by or aggravated by her service-connected left shoulder disorder, or related in any other way to her active service.

Again veteran is competent to describe symptoms that she is able to perceive through the use of her senses and to give evidence about what she has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported her belief that the claimed psychiatric disorders are caused or aggravated by her service-connected left shoulder disability.  However, she is not shown to possess any medical expertise; thus, any opinion as to the etiology of her psychiatric disorders is not competent medical evidence.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by  medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of psychiatric symptoms and her pain medication usage, and as the opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disorder was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  


ORDER

A disability rating in excess of 20 percent for the residuals of a separated left shoulder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection psychiatric disorder, claimed as depression, is denied.



REMAND

The Veteran's claims for service connection for a right knee disability and TDIU require remand for additional development.  

The most recent VA Compensation and Pension examination was conducted in April 2015.  The examiner indicated that there was no current diagnosis of a right knee disability.  However, the examination report also contained a copy of a March 2012 VA x-ray report showing an impression of osteoarthritis of the right knee.  The Veteran's service treatment records also reveal that she had at least two injuries to her right knee during service.  Accordingly, additional examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The claim for a TDIU is intertwined with the claim for service connection as the outcome of the later could affect the former.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination for her claimed right knee disability.  The report of examination should include a detailed account of all manifestations of right knee symptoms found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  

After reviewing the record, with consideration of the Veteran's the in-service complaint of right knee pain in November 1985 and the subsequent right knee injury in July 1993, indicate whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to service including the documented knee injuries during service.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

2.  Thereafter, readjudicate the issues remaining on appeal, to include the claim for TDIU.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


